Citation Nr: 0600488	
Decision Date: 01/09/06    Archive Date: 01/19/06

DOCKET NO.  03-15 210A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania



THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder variously classified as "nerves" 
and/or a bipolar disorder.  

2.  Entitlement to service connection for pes planus.  

3.  Entitlement to service connection for a stomach 
condition.  

4.  Entitlement to service connection for fatigue.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

M. Tenner, Counsel


INTRODUCTION

The veteran served on active duty from March 1965 to May 
1968.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision rendered by the 
Philadelphia, Pennsylvania Regional Office (RO) of the 
Department of Veterans Affairs (VA).

The record reveals that one issue developed for appellate 
review has been whether there was new and material evidence 
to reopen a claim of service connection for "nerves."  The 
RO also addressed this matter on a de novo basis.  Review of 
the record leads the undersigned to conclude that this is an 
improper characterization of the issue.

In a July 1970 rating action, service connection for 
"nerves" was denied.  The rating action is noted to be 
"FOR HOSPITAL OR TREATMENT PURPOSES".  The jurisdiction for 
the rating comes from a VA medical center request for 
adjudication.  Apparently appellant showed up at the facility 
for treatment and the facility wondered as to his eligibility 
status.  It does not appear that the appellant ever entered a 
claim for service connection compensation for "nerves" at 
this time, and it does not appear that he was notified of 
this rating determination-which he likely would not have 
been given its administrative nature.

As such, finality should not apply as to the veteran's 
current claim.  He is now shown to have a bipolar disorder 
which, along with "nerves" could be a classification of an 
acquired psychiatric disorder.  As such, the matter will be 
addressed in a single discussion below and is encompassed in 
issue 1 on the title page.  No prejudice accrues to the 
appellant as there has been de novo consideration of the 
"nerves" claim by the RO.

The issues of service connection for a stomach condition and 
service connection for fatigue are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A continuing psychiatric disability characterized 
variously as "nerves" and/or a bipolar disorder was not 
demonstrated during service, was first manifest many years 
following service, and has not been etiologically linked to 
the veteran's military service.  

2.  Pes planus was shown on examination upon entry onto 
active duty.  Pes planus did not undergo an increase in 
severity during service.  


CONCLUSIONS OF LAW

1.  A chronic psychiatric disability characterized variously 
as "nerves" and/or a bipolar disorder was not incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. § 3.303 (2005).  

2.  Bilateral pes planus clearly and unmistakably pre-existed 
service and clearly and unmistakably was not aggravated by 
service.  38 U.S.C.A. §§ 1110, 1111, 1131, 1153, 5107 (West 
2002); 38 C.F.R. § 3.303 (2005).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

As explained below, the Board finds that all relevant 
evidence has been obtained with regard to the veteran's claim 
and that the requirements of the VCAA have been satisfied. 

In the present case, the veteran submitted his claims in 
October 2001.  In a January 2002 letter pursuant to the VCAA, 
the RO advised the appellant of the types of evidence that he 
needed to send to VA in order to substantiate the claims, as 
well as the types of evidence VA would assist in obtaining.  
Specifically, he was advised to identify evidence showing 
evidence of a current disability and a relationship between 
the current disability and an event or injury during service.   
In addition, the veteran was informed of the responsibility 
to identify, or to submit evidence directly to VA.  He was 
advised that the RO would obtain any VA records or other 
identified medical treatment records.  Furthermore, the RO 
specifically requested that the veteran provide it with or 
identify any other additional evidence that could help 
substantiate the claim, including complete authorizations to 
obtain VA and private medical evidence.  Finally, the letter 
advised the veteran of the evidence it had received in 
connection with the claims.  

For the above reasons, the Board finds that the RO's notice 
in January 2002 substantially complied with the specificity 
requirements of Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (identifying evidence to substantiate the claim and 
the relative duties of VA and the claimant to obtain 
evidence); Charles v. Principi, 16 Vet. App. 370 (2002) 
(identifying the document that satisfies VCAA notice); and 
38 U.S.C. A. § 5103(a) and 38 C.F.R. § 3.159(b).  

The Board also finds that all necessary development has been 
accomplished as to the issues decided herein.  The veteran 
identified medical treatment primarily through the VA medical 
center and some private outpatient treatment.  The RO has 
obtained the veteran's VA outpatient treatment records.  
Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  In a 
September 2005 statement, the veteran's representative 
indicated that all evidence had been assembled and there was 
no further evidence to submit in support of the veteran's 
claims.  Hence, no further notice or assistance to the 
veteran is required to fulfill VA's duty to assist him in the 
development of the claims.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Accordingly, appellate review may proceed without prejudice 
to the veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  



II.  Service Connection Claims

A.  Legal Criteria

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred or aggravated in service.  38 U.S.C.A. § 1110 (West 
2002).  Such a determination requires a finding of a current 
disability that is related to an injury or disease incurred 
in service.  Watson v. Brown, 4 Vet. App. 309 (1993); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service 
connection may be established under the provisions of 38 
C.F.R. § 3.303(b) when the evidence, regardless of its date, 
shows that a veteran had a chronic condition in service or 
during the applicable presumptive period.  Service connection 
also may be granted for any disease diagnosed after discharge 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

B.  Psychiatric Disorder Variously Classified

The veteran's service medical records do not reveal 
complaints, treatment, or clinical findings of a continuing 
psychiatric disorder, to include "nerves" or a bipolar 
disorder.  In addition, a clinical evaluation in August 1966, 
included a normal psychiatric evaluation.  While the 
veteran's service discharge examination is not of record, 
there is no indication that the veteran was treated for a 
psychiatric disorder, to include nerves or a bipolar disorder 
during service.  

The veteran has submitted numerous VA outpatient treatment 
records for the period from November 2001 to March 2005.  The 
records show current treatment for bipolar disorder.  A 
November 2001 record noted a history of treatment for bipolar 
disorder as early as 1985.  None of the records, however, 
show that a currently diagnosed psychiatric disorder was 
incurred during service or is otherwise related to an 
incident or injury sustained during service.  

As noted above, there are administrative records on file from 
March and July 1970 questioning whether "nerves" are 
service connected for treatment purposes.  There is no 
evidence to suggest that treatment was provided for any 
continuing psychiatric disorder, including "nerves."  These 
administrative records are more than one year after 
separation.  The other records on file do not reveal any 
continuing treatment for psychiatric pathology until many 
many years after service.  Thus, even if he had some isolated 
treatment in 1970 for symptoms of "nerves" (which is not 
clear from the record), this information does not provide a 
basis for allowing the claim.  Continuing psychiatric is not 
shown in service or for years thereafter.

In sum, the preponderance of the evidence is against the 
claim.  As such, the benefit of the doubt rule is not for 
application, and the claim must be denied.  

C.  Flat Feet

In addition to the legal criteria noted above, a veteran who 
served during a period of war or during peacetime service 
after December 31, 1946 is presumed to have been in sound 
condition when examined, accepted and enrolled for service, 
except as to defects, infirmities, or disorders noted at the 
time of examination, acceptance and enrollment, or where 
clear and unmistakable evidence demonstrates that the injury 
or disease existed before acceptance and enrollment, and was 
not aggravated by such service. 38 U.S.C.A. § 1111 (West 
2002).  To rebut the presumption of sound condition under 38 
U.S.C.A. § 1111 (West 2002), the VA must show by clear and 
unmistakable evidence both that the disease or injury existed 
prior to service, and that the disease or injury was not 
aggravated by service.  The claimant is not required to show 
that the disease or injury increased in severity during 
service before the VA's duty under the second prong of this 
rebuttal standard attaches. VAOPGCPREC 3-2003 (July 16, 
2003).  

A preexisting injury or disease will be considered to have 
been aggravated by military, naval, or air service where 
there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity 
during service.  This includes medical facts and principles 
that may be considered to determine whether the increase is 
due to the natural progress of the condition.  Aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during, and subsequent to service. 38 
U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2004).

The veteran entered active duty service in March 1965.  He 
underwent a service entrance examination that same month.  
The entrance examination report noted a preexisting pes 
planus disorder.  The veteran's other service medical records 
are silent for complaints or treatment for a bilateral foot 
disorder.  The veteran's service discharge examination is not 
of record.  When examined for flying status in August 1966, 
there is no mention of pes planus.  Records do not otherwise 
show treatment for pertinent foot pathology.

VA outpatient treatment records for the period from November 
2001 to March 2005 are of record.  The records, however, do 
not show complaints or treatment for a current condition 
manifested by bilateral pes planus.  

Upon review of the evidence of record, the Board finds that 
the veteran entered service with a preexisting bilateral foot 
disorder manifested by pes planus.  Such was noted upon entry 
into active duty and there is no evidence to suggest that a 
foot disorder was not present prior to service.  In addition, 
the Board finds that there is no competent evidence to 
suggest that the bilateral foot disorder was aggravated 
during service.  There are no treatment records documenting 
complaints or treatment of pes planus during service.  As 
such, aggravation may not be conceded.  

Finally, there is no competent evidence that the veteran has 
a current bilateral foot disorder.  Other than filing his 
application form, there is no evidence showing treatment for 
a chronic foot disability.  

Accordingly, as the preponderance of the evidence is against 
the claim, the claim must be denied.  


ORDER

Service connection for an acquired psychiatric disability, 
characterized variously as "nerves" and/or a bipolar 
disorder is denied.  

Service connection for pes planus is denied.   


REMAND

The Board finds that additional development is warranted with 
respect to the claims for service connection for a stomach 
condition and for fatigue.  

The veteran's service medical records are associated with his 
claims file.  They reflect that in September 1966, the 
veteran was hospitalized for a two week period with 
complaints of vertigo, vomiting, fatigue and weakness, and 
periumbilical pain.  He was initially suspected of having an 
appendicitis.  His symptoms gradually decreased following 
admission.  The final diagnosis was vestibular neuronitis.  

Current VA outpatient treatment records show treatment for 
gastroesophageal reflux disease.  

The Board notes that, 38 U.S.C.A. § 5103A(d) provides that 
medical examinations are needed in cases where the evidence 
of record, to include all information and lay and medical 
evidence contains competent evidence that the claimant has a 
current disability, or persistent or recurrent symptoms of a 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's active military, naval, or 
air service; but does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim.  Id.  

In this matter, the veteran has never been afforded a VA 
examination in connection with his claims.  

Accordingly, these matters are REMANDED to the RO, via the 
AMC, for the following development:  

1.  The veteran should be afforded a VA 
examination to determine the severity and 
etiology of any stomach disorder 
diagnosed and any disability manifested 
by fatigue.  The claims folder must be 
made available to the physician for 
review in conjunction with the 
examination.  All tests and studies 
deemed necessary should be conducted.  
The examiner is requested to obtain a 
detailed clinical history.  Following the 
examination, the examiner is requested to 
render an opinion as to whether it is as 
likely as not (i.e., at least a 50 
percent probability) that any diagnosed 
stomach disorder or disability manifested 
by fatigue is related to service.  A 
complete rationale for any opinion 
expressed should be included in the 
report. 

2.  After completing the requested 
actions, the RO should readjudicate the 
claims of service connection for a 
stomach disorder and a disability 
manifested by fatigue in light of all 
pertinent evidence (to include all that 
added to the claims file since the RO 
certified the appeal to the Board) and 
legal authority.  

3.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate Supplemental Statement Of the 
Case (to include clear reasons and bases 
for the RO's determinations) and afford 
them the appropriate time period for 
response before the claims file is 
returned to the Board for further 
appellate consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


